Exhibit 99.1 FOR IMMEDIATE RELEASE Company Contact: Investor Relations Contacts: Media Contact: AngioDynamics, Inc. D. Joseph Gersuk, CFO (800) 772-6446 x1608 jgersuk@AngioDynamics.com EVC Group, Inc. Doug Sherk / Jenifer Kirtland (415) 896-6820 dsherk@evcgroup.com jkirtland@evcgroup.com EVC Group, Inc. Chris Gale (646) 201-5431 cgale@evcgroup.com AngioDynamics Reports Fiscal Second Quarter 2010 Results and Raises Guidance · Net Sales Increase 10% to $53.5 Million · NanoKnife® IRE System Net Sales of $700,000 · Net Income Increase of 8% to $3.1 Million, or $0.13 EPS · Operating Cash Flow of $11.2 Million · Conference Call Begins Today at 4:30 p.m. Eastern
